UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6126


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY LANGUAN BRAME, a/k/a Ant,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:10-cr-00246-F-1; 5:12-cv-00611-F)


Submitted:   May 30, 2013                  Decided:   June 5, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Languan Brame, Appellant Pro Se.     Eric David Goulian,
Shailika K. Shah, OFFICE OF THE UNITED STATES ATTORNEY, Thomas
B. Murphy, Rudolf A. Renfer, Jr., Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony      Languan      Brame      seeks    to    appeal   the     district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2012)    motion.       The    order      is     not    appealable      unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       § 2253(c)(1)(B)           (2006).              A    certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies        this        standard       by      demonstrating      that

reasonable       jurists     would        find    that     the       district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies     relief       on   procedural          grounds,       the    prisoner       must

demonstrate      both    that   the       dispositive          procedural    ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

            In his informal brief, Brame has failed to address the

district court’s reasons for denying his motion.                             Therefore,

Brame has forfeited appellate review of the district court’s

rulings.      See    4th     Cir.    R.    34(b).        Accordingly,       we    deny   a

certificate of appealability, deny the pending motions to expand

or amend the record, and dismiss the appeal.                          We dispense with

                                            2
oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.



                                                                   DISMISSED




                                       3